Citation Nr: 1533302	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement  to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) due to alleged military sexual trauma.
 
2.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Veterans Regional Office (RO) in Chicago, Illinois, which denied the claimed issues on appeal.  

In September 2008, the Veteran presented testimony at a hearing conducted at the Chicago RO before a Decision Review Officer (DRO).

In April 2012, the Board reopened the previously denied claim for service connection for an acquired psychiatric disability, and remanded this and the foot disability claim to the RO for further development.  Such has been completed and this matter is returned to the Board for further consideration. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post-service year.

2.  A pre-existing foot disorder did not increase in severity during active duty and is not otherwise related to active duty.
 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated in service, and a psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A bilateral foot disability was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In a November 2005 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  This letter also included a PTSD personal assault questionnaire, with enclosed VAF 21-0781a statement in support of a claim for PTSD secondary to personal trauma.  A February 2006 letter again requested the Veteran provide a response to a personal assault questionnaire VAF 21-0781a, which was again provided, along with instructions on how to complete it.  In a March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and personnel records have been obtained from his period of active duty service.  The Veteran provided hearing testimony before a Decision Review Officer.  All reasonably identified and available medical records have been secured, to include VA, private and Social Security records.  Although the Board remanded this matter in part to try to obtain records of psychiatric treatment in November 1969 and December 1969 while in service, and records from Manteno Veterans Home, a February 2013 memorandum of unavailability of Federal records confirmed that these records were not available and outlined the steps that were undertaken to try to obtain them.  

Although the Veteran was twice provided with a personal assault questionnaire VAF 21-0781a he subsequently failed to return this form with the requested information, but continued to submit written statements describing his stressor without the additional information listed in this questionnaire.  The duty to assist is not a one-way street; if a Veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence); see Wamhoff supra; Wood supra.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO in September 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 , the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the September 2008 hearing, the DRO identified the issues on appeal.  Testimony was solicited regarding the Veteran's psychiatric disorder and bilateral foot disorder.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Veteran was not afforded VA examinations for his claimed psychiatric and foot disorders.  As will be explained in detail below, the Board has determined that the Veteran's contentions regarding an in-service onset of these disabilities are not credible, and there is no other evidence which links any of these disabilities with his active duty service, except for evidence that is reliant on the Veteran's uncorroborated history.  As such, examinations for these claimed disabilities are not warranted. See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

II. Analysis-Service Connection

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Psychiatric Disorder including PTSD

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

 Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) .

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The Veteran contends that he has PTSD due to military sexual trauma (MST) suffered from a fellow service member.  He has reported this incident in a September 2005 written statement alleging that around January 1970, an individual nicknamed "Smitty" performed a homosexual act on him without his consent when he was in his bunk.  He repeated this history in subsequent statements including in medical histories provided to treating medical personnel, and also at his September 2008 DRO hearing.  At the September 2008 hearing he clarified that the incident took place while he was already waiting to be discharged on a disciplinary basis following his being charged with possession of marijuana that his brother had mailed him.  He confirmed that he did not report this incident or seek medical attention for it, and he also denied a change in his work performance, although he was accused of having a "salty" attitude.  When asked if he suffered flashbacks, he described requesting his female sexual partners perform the same act on him.  He also testified that he first treated with psychiatric medications in 1974.  DRO Hearing Transcript p 3-4.  

Service treatment records are silent for any treatment for or complaints of any psychiatric problems.  His psychiatric examination was normal, with no complaints of a psychiatric nature reported on his August 1969 entrance examination and report of medical history.  His May 1970 separation examination was left blank except for a notation of body mark and tattoo, with summary of defects marked as "none."    

Service personnel records show that in December 1969 he was found to be in possession of marijuana that he received in the mail according to a December 1969 Naval Investigative Service report and supporting documents.  The Veteran's written statements from this proceeding acknowledged using marijuana prior to service, but he did not report any psychiatric problems.  He also was noted to have made a false statement in conjunction with the investigation.  In February 1970 he was recommended for discharge by reason of unfitness.  Among the items used in the proceedings for Administrative Discharge was an April 1970 statement from his sergeant stating that he had not been a disciplinary problem, and the findings from the Administrative Discharge Board noted aside from the marijuana possession and the false statement surrounding such possession, he did not appear to be a disciplinary problem.  Thus he was recommended for discharge under honorable conditions.  While awaiting discharge in May 1970, he was found in violation of Article 89 of the UCMJ by verbally disrespecting a superior officer.  None of the service personnel records give any indication as to whether he had been sexually assaulted.  

Post-service the earliest evidence of treatment for psychiatric problems is shown in 1975, where VA and non-VA records reflect that the Veteran was hospitalized in February 1975 for a psychiatric disability repeatedly diagnosed as paranoid schizophrenia, with actively psychotic symptoms that included delusions and auditory hallucinations, including delusions that he was Jesus.  These records showed him to report his service experiences to include the incident of receiving marijuana by mail leading to his discharge, but included no mention of any possible MST.  He was also noted to be an unreliable historian although he did relate that the onset of his psychotic symptoms were first noted around December 1974 when he reported hearing voices to get married and also indicated that the symptoms began shortly after he was married in 1974.  Following this initial hospitalization for paranoid schizophrenia in 1974, the Veteran had repeated episodes of hospitalization and/or treatment for psychiatric symptoms throughout the 1970's, 1980's and continuing thereafter, along with a history of persistent drug abuse and dependence.  The records reflect that he carried a diagnosis of schizophrenia through the rest of the 1970's, with a March 1977 note describing him as having a tendency to require hospitalization around January or February, and worrying about having ideas of reference and concerns about relapsing.  

Mental health treatment and hospital records in the 1980's revealed treatment for psychiatric disability, diagnosed as bipolar disorder (or manic depressive disorder), schizophrenia or schizoid disorder, as well as antisocial-type personality disorder and he had a history of multiple hospital admissions on both a voluntary and involuntary basis, with extremely inappropriate behavior (including getting in random fights in January 1981 and setting fires in September 1987).  The records also show persistent drug use and dependence including injectable cocaine and heroin.  He also persisted with severe delusions including of a religious and paranoid nature and auditory hallucinations in the records including in April 1980, January 1981, August 1983 (when he again thought he was Jesus and believed he could speak with dead presidents), and August 1984.  He continued with severe psychiatric symptoms as reported in the records from 1986-1987, with the diagnosis generally to be bipolar disorder, along with poly drug and alcohol abuse.  To the extent that his service was mentioned in these records, they mention him having been discharged for his marijuana use.  He persisted with delusions as noted in a September 1987 record treating active drug abuse, when he expressed that he expected to be allowed back into service.  This same record related a history in service of maladjustment and major disciplinary problems.  None of these records from his various episodes of treatment suggested that any diagnosed disorder treated was related to any incident in service, and none of them referred to MST.  These records are also noted to be silent for any diagnosis of PTSD.  

Likewise the records from the 1990's show continued treatment for severe psychiatric symptoms, including psychosis, delusions and inappropriate behavior, with differential diagnoses continuing to be psychiatric disorders other than PTSD.  Among these, a May 1990 phone contact note revealed the Veteran to express his belief that his psychiatric disorder was the result of his Vietnam War experience and he reported severe nightmares of killing while in the Vietnam War.  This record diagnosed schizophrenia, chronic paranoid type, and bipolar disorder both in partial remission, as well as acute cocaine intoxication, cocaine abuse, alcohol abuse and opioid abuse.  A December 1993 record diagnosed schizoaffective disorder, depressed type and cocaine and alcohol use by history.   Private hospital records from December 1995 to January 1996 continued to show issues with the Veteran being actively delusional and he was noted to be unable to provide much history.  These records diagnosed bipolar affective disorder.

PTSD is finally noted in VA records from 2006 following the Veteran's allegations of PTSD related to his claimed MST in his September 2005 claim.  Among the records, a January 2006 entry from J.D., a VA clinical psychologist noted that the Veteran was seen for medication management and counseling for bipolar disorder, but had requested she draft a letter supporting a finding that he had PTSD due to his sexual experiences in service.  At the time this medical provider advised him that she would not consider doing so without reviewing his record and knowing him better.  A few months later in March 2006, J.D. again noted his request for a letter linking PTSD with MST, and she indicated that she would do so but also advised him that he could seek treatment at the PTSD clinic.  Subsequently J.D. drafted a letter in April 2006 pointing out that this Veteran had treated with her since November 2005 for bipolar disorder, combined drug dependence and personality disorder with borderline and narcissistic features, and that this Veteran has consistently talked about his MST.  She opined that his symptoms, including hypervigilance, appetite disruption, recurring thoughts of the abuse, embarrassment discussing the experience, use of drugs and alcohol and difficulty with intimacy and trust appeared linked to his MST.

In December 2006, a letter was drafted by Dr. F.D., the Acting Chief of the VA Hospital's Psychiatry Department.  In it he stated that during a recent hospital stay in November 2006, the Veteran was diagnosed with schizoaffective disorder, bipolar type, but provided a detailed history of his emotional difficulties and that it was clear to this doctor that his MST contributed more or less continuously to his mental illness.  This medical expert explained that events in life will have long lasting impacts and dramatically affects the quality of life for people like this Veteran.  

The VA psychologist, J.D. who had provided the April 2006 letter, subsequently drafted multiple statements linking his psychiatric symptoms to his MST, in letters dated in December 2006, February 2007, April 2007, and November 2007.  The November 2007 letter specifically stated that the Veteran has been treated for PTSD due to MST and bipolar disorder with psychosis, and that his MST had negatively affected his quality of life in several ways including his view of himself sexually and how he presented himself to men and women.  Symptoms included hypervigilance for any experience similar to the trauma, sleep troubles and his ability to have relationships.  He was said to clearly demonstrate signs and symptoms and symptoms of PTSD related to MST.  

VA records reflect treatment in the dual diagnoses group from 2006 through 2011 for his psychiatric disorders, with diagnoses that include PTSD, bipolar disorder, and abuse of multiple substances including cocaine, opioids, and alcohol,  Records from May 2010 and 2010 reflect discussion of options for treatment in the PTSD program with an assessment of MST symptoms made.  In July 2010 he was noted to carry PTSD, Bipolar disorder and Personality Disorder, NOS.  

The Veteran also submitted an article addressing MST, which indicated that it was reported by approximately 1 percent of men in the service.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from PTSD, or any other psychiatric disability, as a result of a verified or corroborated stressor occurring during military service or any incident of service. 

The Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994). While the Veteran is competent to provide that evidence, the Veteran's stressor must be corroborated by evidence other than his own testimony, and the Veteran has provided no such corroboration.  

The Board notes that the Veteran's credibility is severely compromised by the nature of his illness, with psychoses shown to manifest in delusions of such severity that his sense of reality is generally impaired.  At one point he is noted to have attributed his psychiatric symptoms due to service in Vietnam, in spite of the fact that he never left the States.  At other points he has suffered religious delusions of such severity that he has been disoriented as to his own identity.  Numerous treatment records illustrate that he is a poor historian and his descriptions of past events have been unreliable.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board has fact-finding authority to assess the quality of the evidence before it, including the duty to analyze its credibility and probative value, as well as authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  His current recollection of stressor events in service, after two previous unsuccessful attempts to obtain compensation for psychiatric disability, are not corroborated elsewhere in the record.  He has not provided details of the incident even after repeated requests for this information.  As credibility and reliability of the informant are critical factors in establishing a diagnosis of PTSD, and there is no independent corroboration of the stressor incidents, there is no basis to establish service connection.  

In addition to the Veteran's own allegations, the Board has considered as part of its credibility analysis VA treatment records, to include the letters from his medical providers that indicate that the Veteran suffered from an in-service trauma.  The question of whether the Veteran was exposed to a stressor in service is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  The VA opinions that suggest that the Veteran experienced an in-service trauma are based on the Veteran's own account of an in-service stressor that is otherwise unverified.  Those VA opinions do not identify any specific supporting evidence corroborating the assault.  The Board therefore does not find that the opinions lend additional credibility to the Veteran's accounts of assault.  The Board accordingly finds that the Veteran has not demonstrated the existence of an in-service stressor which is related to a diagnosis of PTSD or any other psychiatric disability.

Additionally, the evidence of record contains no competent and probative evidence of in-service injury or disease, and the Veteran's claim for service connection for a psychiatric disability fails on that basis. Furthermore, the lack of credible evidence of an in-service injury or psychiatric complaints combined with a lack of credible evidence of psychiatric symptoms or treatment for years after service weighs heavily against a finding that any current psychiatric disability was initially manifested during service and has continued since service.  The Board additionally observes that the in-service episode of marijuana possession took place in 1969 and predated his claimed assault in 1970.  None of the evidence obtained during the disciplinary proceedings following this incident are suggestive of mental disability.  Such evidence indicates that the Veteran's mental status was generally unremarkable during service. There is also no indication that the Veteran had any psychiatric disability manifested by psychosis which manifested within one year of service.  The earliest treatment for such symptoms with psychosis is not shown until 1975, with symptoms described no earlier than 1974, a few years after his 1970 discharge.  

Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection. The Veteran's claim for service connection for a psychiatric disability, to include PTSD, therefore fails on that basis.

The Board acknowledges that VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Foot Disorder

The Veteran seeks service connection for a bilateral foot disability that he claims stems from a disability sustained during service.  In the alternative he claims that to the extent he had a foot disability prior to service that it was aggravated by service.

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).   

The Veteran alleges entitlement to service connection for a bilateral foot disorder.   At his September 2008 DRO hearing he alleged that the boots he wore in service injured his feet, but denied seeking any treatment for his feet in service.  He alleged that he has been advised by doctors to undergo foot surgery.  He confirmed continued periodic treatment for his feet, with calluses on the bottoms of his feet, which he said was caused by the boots he wore in service.

Service treatment records include an August 1969 entrance examination which noted abnormal findings of both feet, with a pes planus, asymptomatic noted.  The accompanying report of medical history confirmed his complaints of foot trouble, with calluses bilaterally and sore feet on occasion.  No further mention of foot problems is shown in the service treatment records including the May 1970 separation examination that was left blank except for a notation of body mark and tattoo, with summary of defects marked as "none."    

Foot problems are thereafter not shown for many years after service when in September 1987 he was noted to have calluses over his toes during a physical examination during psychiatric hospitalization.  Also in September 1987 complained of corns on the dorsal surface of all toes with pain while walking.  Subsequently VA treatment records show periodic treatment for foot problems with a November 1998 podiatry clinic note revealing treatment for painful calluses and nails of both feet, assessed as Tyloma and onychauxis, and recommended follow-up every 3 months.  As recently as July 2008 he was seen for pain in both feet.  

Letters dated in September 2005 and May 2007 from a VA podiatrist confirmed that the Veteran gets podiatric treatment for painful calluses secondary to underlying bony deformities of the feet bilaterally.  He was said to receive palliative treatment of his feet every 3 months at the foot clinic and was recommended to continue treatment every 3 months to avoid complications of his feet.  The September 2005 letter indicated that he had received such treatment since 1983.  

None of the medical evidence regarding the Veteran's feet contain any opinion linking his current foot problems to service or any incident therein, including wearing boots.  

As bilateral pes planus (asymptomatic), with complaints of foot trouble of calluses and occasional soreness in the report of medical history, was noted at entry into service, the presumption of sound condition did not attach with regard to this disability, which preexisted service.  In the case of such a preexisting disability, entitlement to service connection is warranted where current disability is due to aggravation of the disorder during service. 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service when "there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." In this case, service connection for a bilateral foot disorder must be denied because there was no permanent increase in disability during service.  Because there was no increase in severity during service, the presumption of aggravation does not attach.

The evidence shows that the preexisting foot disorder did not permanently increase in severity during service, as there was no evidence of any foot disorder treated in service, and the Veteran himself admitted to having no treatment in service.  Because there is no evidence of foot problems in service the pre-existing foot disability did not increase in severity during service and was not aggravated during service.  

While the Veteran now claims that his feet were aggravated in service while wearing boots, his contentions are not reliable.  There was no mention of any incident in service aggravating foot problems in the post service treatment records prior to his filing a claim for compensation.  His current recollection that the boots in service made his feet worse is not convincing.  He is not a reliable historian.  His credibility is severely compromised by his psychiatric illness which is manifested by delusions and disorientation.  Without reliable or corroborative evidence that foot problems increased in severity in service, there is no basis for a grant of service connection.  

To the extent that the Veteran is competent to state that he experienced foot problems for many years following service, the Board finds that statement to be unpersuasive in linking such problems to active service, particularly given the lack of medical evidence or opinion supporting his contentions.  Although the Veteran is competent to state what he experienced through his senses, such as the sensation of foot pain, the record is silent for any such problems in service (other than the entrance examination) and for many years following service.  Layno at 465-469.

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for a bilateral foot disorder must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a bilateral foot disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


